DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10,748,609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Linn et al. and/or Mouttet to further includes, among other things, the specific of a method of determining a logical output of a memristor logic device comprising the memristor based on a resistance state of the memristor once the second logical input is applied and determining a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device where the memresitor is initialized by applying a voltage across a first and a second terminals of the memristor (claim 1), the specific of an apparatus comprising output circuitry that determines a probability that a logical output is a correct logical output for a logic operation being performed by the apparatus, where the logical output at the output terminal is based on a resistance state of the memristor once the first sequence of inputs is applied to the first terminal and the second sequence of inputs is applied to the second terminal (claim 7) and the specific of a logic device comprising output circuitry configured to determine a logical output at the output terminal based on a resistance state of the memristor once the sequence of inputs is applied, where the output circuitry is configured to determine a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844